Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5-7, 10-13, 17, 20-22, 24, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 4, 5, 2, 7, 9, 11, 13-15, 19, 20, and 3, respectively of conflicting U.S. Patent No. 11,115,688 in view of Yao (10,028,011).
Claim 2 of application 17/466950 recites a computer implemented method for computing a first score for a first media content block based on a first probability that a first potential playback path is to be followed during a playback session associated with the client device, computing a second score for a second media content block based on a second probability that a second potential playback path is to be followed during the playback session,
comparing the first score to the second score to determine that the first media content block, instead of the second media content block, should be buffered by the client device, and causing the first media content block to be stored in a playback buffer for subsequent playback on the client device.
	The computer implemented method of U.S. Patent No. 11,115,688 claim 1 differs from instant application claim 2 in that it fails to disclose determining the first media block instead of the second media block should be buffered.
	In an analogous art, Yao discloses determining the first media block instead of the second media block should be buffered (Scores are compared to determine the channel with the highest aggregate content score; col. 12, lines 24-47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 11,115,688 to include the abovementioned limitation, as taught by Yao for the advantage of reducing a delay in buffering content.

	Claim 13 of application 17/466950 recites one or more non-transitory computer-readable media including instructions to perform the steps of computing a first distance along a first potential playback path between a first playback position and a first media content block; computing a first score for the first media content block based on the first distance; computing a second distance along a second potential playback path between a second playback position and a second media content block; computing a second score for the second media content block based on the second distance; comparing the first score to the second score to determine that the first media content block, instead of the second media content block, should be buffered by the client device; and causing the first media content block to be stored in the playback buffer for subsequent playback on the client device.
	The non-transitory CRM of U.S. Patent No. 11115688 claim 11 differs from instant application claim 13 in that it fails to disclose comparing the first score to the second score.
	In an analogous art, Yao discloses comparing the first score to the second score (Scores are compared to determine the channel with the highest aggregate content score; col. 12, lines 24-47);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 11 of U.S. Patent No. 11,115,688 to include the abovementioned limitation, as taught by Yao for the advantage of reducing a delay in buffering content.

	Claim 24 of application 17/466950 recites a system comprising instructions configured to compute a first distance along a first potential playback path between a current frame and a first media content block; 6Patent App. No.: 17/466,950 Attorney Docket No.: NETF0258US1 C1compute a first score for the first media content block based on the first distance and a first probability that the first potential playback path is to be followed during a current playback session; compute a second distance along a second potential playback path between the current frame or a start frame of the second potential playback path and a second media content block; compute a second score for the second media content block based on the second distance and a second probability that the second potential playback path is to be followed during the current playback session; determine that the first media content block should be buffered based on the first score and the second score; and cause the first media content block to be stored in the playback buffer for subsequent playback.

	The system of U.S. Patent No. 11115688 claim 20 differs from instant application claim 24 in that it fails to disclose compute a first distance between a current frame and a first media block, compute a second distance between the current frame and second media content block, and a second potential playback path is to be followed during the current playback session.
	In an analogous art, Yao discloses compute a first distance between a current frame and a first media block, compute a second distance between the current frame and second media content block, and a second potential playback path is to be followed during the current playback session (col. 6, lines 12-22, col. 7, lines 3-39);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 20 of U.S. Patent No. 11,115,688 to include the abovementioned limitation, as taught by Yao for the advantage of reducing a delay in buffering content.
	Claims 2, 5, 6, 7, 10, 11, 12, 13, 17, 20, 21, 22, 24, and 35 of the instant application corresponds to claims 1, 8, 4, 5, 2, 7, 9, 11, 13, 14, 15, 19, 20, and 3, respectively of the conflicting Patent 11115688.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 8-10, 13-19, and 21-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao (10,028,011).

As for claim 2, Yao discloses a computer-implemented method for streaming media content to a client device, the method comprising: 
computing a first score for a first media content block based on a first probability that a first potential playback path is to be followed during a playback session associated with the client device (Scores are calculated based on the next channel predicted to be selected by the user. Aggregate content scores are generated for each channel; Col. 7 lines 3-37); 
computing a second score for a second media content block based on a second probability that a second potential playback path is to be followed during the playback session (col. 7, lines 3-37); 
comparing the first score to the second score to determine that the first media content block, instead of the second media content block, should be buffered by the client device (Scores are compared to determine the channel with the highest aggregate content score; col. 12, lines 24-47); and 
causing the first media content block to be stored in a playback buffer for subsequent playback on the client device (The channel with the highest aggregate content score is buffered; col. 12, lines 48-64).  

As for claim 3, Yao discloses further comprising computing a first distance along the first potential playback path between a first playback position and the first media content block (Based on channel proximity to current channel; col. 6, lines 12-22).  

As for claim 4, Yao discloses wherein the first score for the first media content block is further based on the first distance (Aggregate content score factors in channel proximity; col. 7, lines 7-39).  

As for claim 8, Yao discloses further comprising computing a second distance along the second potential playback path between a second playback position and the second media content block (Aggregate content score factors in channel proximity; col. 7, lines 7-39).  
  
As for claim 9, Yao discloses wherein the second score for the second media content block is further based on the second distance (Aggregate content score factors in channel proximity; col. 7, lines 7-39).  

As for claim 10, Yao discloses wherein the first media content block is included in a first media content item, and the second media3PatentApp. No.: 17/466,950 Attorney Docket No.: NETF0258US1 C1content block is included in a second media content item that differs from the first media content item (col. 8, lines 1-14).  

	Claim 13 discloses the limitations of claim 2 and is analyzed as previously discussed with respect to that claim. Claim 13 additionally calls for the following:
computing a first distance along a first potential playback path between a first playback position and a first media content block (Based on channel proximity to current channel; col. 6, lines 12-22); 
computing a second distance along a second potential playback path between a second playback position and a second media content block (Aggregate content score factors in channel proximity; col. 7, lines 7-39); 

As for claim 14, Yao discloses wherein the first score is further based on a first probability that the first potential playback path is to be followed during a playback session associated with the client device (Scores are calculated based on the next channel predicted to be selected by the user. Aggregate content scores are generated for each channel; Col. 7 lines 3-37).  

As for claim 15, Yao discloses wherein the second score is further based on a second probability that the second potential playback path is to be followed during a playback session associated with the client device ((col. 7, lines 3-37)).  

As for claims 16 and 34, Yao discloses wherein neither the first media content block nor the second media content block has been previously stored in the playback buffer (col. 2, lines 35-50).  

As for claims 17 and 35, Yao discloses wherein the first potential playback path comprises a sequence of media content blocks, and further comprising determining that each media content block that precedes the first media content block in the sequence of media content blocks has been previously stored in the playback buffer (“as content is continuously broadcasted, buffered content can be discarded to make storage available for newly broadcasted content”; col. 2, lines 35-50, col. 6, lines 12-22).  

As for claims 18 and 36, Yao discloses wherein comparing the first score to the second score comprises performing one or more ranking operations on a plurality of scores that includes the first score and the second score to determine that the first media content block should be buffered by the client device (“ranked list of channels sorted in the order of content scores” col. 8, lines 43-49).  

As for claim 19, Yao discloses wherein a sequence of blocks associated with a first media content item includes the first media content block and the second media content block (col. 8, lines 1-14).  
 
As for claim 21, Yao discloses wherein the first playback position is associated with a first media content item and corresponds (related content score) to a frame that is displayed on the client device, and the second playback position corresponds to a start frame associated with the second potential playback path (col. 6, lines 35-46).  

As for claim 22, Yao discloses wherein the first media content block is included in an introduction to a movie, and the second media content block is included in a main portion of the movie (col. 4, lines 49-59).  

As for claim 23, Yao discloses wherein the first media content block is included in a first episode of a television show, and the second media content block is included in a second episode of the television show (col. 4, lines 49-59).  

Claim 24 contains the limitations of claims 2 and 13 and is analyzed as previously discussed with respect to those claims. Claim 24 additionally calls for the following:
determine that the first media content block should be buffered based on the first score and the second score (col. 7, line 60-col. 8, line 14, col. 11, lines 4-27); and 
cause the first media content block to be stored in the playback buffer for subsequent playback (col. 7, line 60-col. 8, line 14, col. 11, lines 4-27).  

As for claims 25, 27, and 29, Yao discloses wherein causing the first media content block to be stored in the playback buffer comprises transmitting a request for the first media content block over a network (col. 2, lines 10-34, col. 7, line 60-col. 8, line 14).  

As for claims 26, 28, and 30, Yao discloses wherein causing the first media content block to be stored in the playback buffer comprises transmitting the first media content block to the client device over a network (col. 12, lines 48-64).  

As for claim 31, Yao discloses wherein the first distance is computed based on one or more playback times (col. 10, line 55-col. 11, line 3).  

As for claim 32, Yao discloses wherein the first distance and the second distance are computed based on one or more playback times (col. 10, line 55-col. 11, line 3).  

As for claim 33, Yao discloses wherein each local weight comprises an estimated relative likelihood that a given potential playback path is to be followed (Fig. 4, col. 3-14, col. 8, 65 - col. 9, line19, col. 10, lines 3-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao as applied to claim 4 above, and further in view of Cheung (2020/0037047).

As for claim 5, Yao fails to disclose where computing the first score comprises mapping the first distance to a first streaming value 2PatentApp. No.: 17/466,950 Attorney Docket No.: NETF0258US1 C1based on a re-buffer risk curve, wherein the first streaming value is associated with an importance of transmitting the first media content block to the client device to reduce the risk of re-buffering events.  
In an analogous art, Cheung discloses computing the first score comprises mapping the first distance to a first streaming value2PatentApp. No.: 17/466,950 Attorney Docket No.: NETF0258US1 C1based on a re-buffer risk curve, wherein the first streaming value is associated with an importance of transmitting the first media content block to the client device to reduce the risk of re-buffering events ([0076], [0079], [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao’s invention to include the abovementioned limitation, as taught by Cheung, for the advantage of mitigating rebuffering the same content.

Claim(s) 6, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao as applied to claims 3 and 13 above, and further in view of Deglise (2014/0029914).

As for claims 6 and 20, Yao fails to discloses wherein computing the first distance comprises: computing a first partial distance between a first playback position and the start of a control region associated with a transition to the start of a third media content block; and computing a second partial distance between the start of the third media content block and the start of the first media content block.  
In an analogous art, Deglise discloses:
wherein computing the first distance comprises: computing a first partial distance between a first playback position and the start of a control region associated with a transition to the start of a third media content block ([0019]); and computing a second partial distance between the start of the third media content block and the start of the first media content block ([0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao’s invention to include the abovementioned limitation, as taught by Deglise, for the advantage of streaming in the order in which they have been identified. 

As for claim 7, Yao fails to disclose wherein computing the first distance comprises: 
computing a first number of frames between a first playback position and the end of a first segment of a first media content item; and 
computing a second number of frames between the start of a second segment of a second media content item and the start of the first media content block.  
In an analogous art, Deglise discloses:
computing a first number of frames between a first playback position and the end of a first segment of a first media content item ([0019]); and 
computing a second number of frames between the start of a second segment of a second media content item and the start of the first media content block ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao’s invention to include the abovementioned limitation, as taught by Deglise, for the advantage of streaming in the order in which they have been identified. 

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao as applied to claim 2 above, and further in view of Cudak (2014/0189735).

As for claim 11, Yao fails to disclose wherein the first potential playback path is included in a playback graph that represents at least one of a fast post play use case, a skip introduction use case, a branched narrative use case, or a repeat use case.  
In an analogous art, Cudak discloses wherein the first potential playback path is included in a playback graph that represents a skip introduction use case ([0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao’s invention to include the abovementioned limitation, as taught by Cudak, for the advantage of generating useful data about the user’s historical media viewing habits.

As for claim 12, Yao discloses wherein the first probability equals a product of one or more local weights associated with the first potential playback path (Fig. 4, col. 3-14, col. 8, 65 - col. 9, line19, col. 10, lines 3-30).  
However, Yao fails to disclose a global weight that corresponds to a probability that a playback graph that includes the first potential playback path is to be followed during the playback session.
In an analogous art, Cudak discloses a global weight that corresponds to a probability that a playback graph that includes the first potential playback path is to be followed during the playback session ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao’s invention to include the abovementioned limitation, as taught by Cudak, for the advantage of generating useful data about the user’s historical media viewing habits.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421